Citation Nr: 1733636	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  16-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center


THE ISSUE

Whether VA was correct to deny entitlement to survivors pension with aid and attendance based on countable income.


REPRESENTATION

Appellant represented by:	Wileen Altrui, Representative


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1941 to November 1945.  He died in February 2010.  The appellant is the Veteran's widow, and is seeking to establish eligibility for VA death pension benefits as the Veteran's surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to aid and attendance allowance effective January 26, 2015, and an April 2015 decisional letter which denied her claim for benefits based on excessive income.  This matter is now before the Pension Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The appellant has asserted that she is entitled to survivors pension benefits.  A March 2015 rating decision granted entitlement to aid and attendance, effective January 26, 2015.  An April 2015 notification letter advised the appellant that, although she is entitled to aid and attendance, benefits could not be paid because her income exceeded the maximum annual pension rate.  The Board notes that in prior decisional letters, the RO concluded that the appellant's countable income exceeded the maximum annual income limit for receipt of payment for such benefits and specifically noted expenses for Medicare Part B Premiums, which totaled $1,158.  A review of the claims file reflects that the noted evidence is not associated with the file.  The Board believes that such evidence may be pertinent in deciding this issue.  Accordingly, further development is necessary prior to deciding this issue.

The Board also notes that there appears to be some confusion as to the benefits to which the appellant is entitled.  Prior to the Veteran's death, he was granted special monthly pension based on the need for aid and attendance, and (a separate) nonservice-connected pension.  Continued entitlement to those pension benefits ceased when the Veteran died; however, the appellant was entitled to receive the additional monies that had not been paid to the Veteran prior to his death, which she has since received.  Accordingly, that issue is not before the Board.

What the appellant currently seeks is her own entitlement to survivors (or death) pension.  Death pension is an incremental cash award provided on the basis of NEED to a family member of a deceased Veteran who had qualifying active service.  The appellant is entitled to such if the Veteran served for 90 days or more AND if she meets specific income and net worth requirements.  See 38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  As the Veteran served on active duty for more than 90 days during World War II, death pension benefits are warranted if the appellant meets the income threshold requirements.

A surviving spouse who meets the above-referenced requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  An additional amount is paid to a surviving spouse in need of aid and attendance.  38 C.F.R. § 3.23(a)(6).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  The Maximum Annual Pension Rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  

In general, net worth encompasses the overall value of the assets of the appellant, including bank accounts, stocks, bonds, mutual funds, and any property other than the appellant's residence.  All income from any source will be included as countable income, unless specifically excluded; this includes civilian compensation and SSA income.  Unreimbursed medical expenses are not included as countable income if (1) the expenses are paid by the claimant or on behalf of relatives for whom there is a moral or legal obligation of support; (2) person(s) for whom the expenses were incurred is a member of constructive member of the appellant's household; (3) expenses have not been reimbursed; and (4) expenses exceed five percent of the applicable MAPR.  A claimant's income cannot be in excess of the MAPR.

The Board notes that the appellant provided information concerning her care facility expenses.  However, as indicated in a December 2015 Community or Facility Expense Statement, the appellant maintains residence at a facility called The Madison, which provides assistance with transportation to medical or health related appointments; alarm or alert systems; house cleaning services; supervisory staff; and staff assistance for physical or psychological emergencies.  To be considered a deductible expense (and thus not countable income), the facility must assist the appellant with daily activities (including bathing/showering, dressing, eating, getting in and out of bed/chair; using the toilet).  From the information provided, it does not appear that The Madison provides such services.  However, it does appear that the appellant pays for Life Alert premiums, which she indicates are part of her monthly rent payment.  Since this amount can be considered a deductible expense, she is encouraged to provide a separate amount for the Life Alert Premiums.

Countable income must be calculated for EACH YEAR in which pension benefits are sought.

As the appellant's claim was first received on August 1, 2010, the annualization periods under consideration are August 1, 2010, to August 30, 2011; January 1, 2011, to December 31, 2011; January 1, 2012, to December 31, 2012; January 1, 2013, to December 31, 2013; January 1, 2014, to December 31, 2014; January 1, 2015, to December 31, 2015; and January 1, 2016, to December 31, 2016.  

To aid the appellant, the following figures show the MAPR allowed for the relevant years:


MAPR without dependent child
Aid and Attendance without dependents
To Deduct Medical Expenses, They Must Exceed:
2010
$7,933
$12,681
$397
2011
$8,219
$13,138
$410
2012
$8,359
$13,362
$417
2013
$8,485
$13,563
$424
2014
$8,630
$13,794
$431
2015
$8,630
$13,794
$431
2016
$8,656
$13,836
$432

As this case is being remanded anyway, the appellant is encouraged to submit an itemized statement for each year in which she is seeking pension benefits, to include any medical expenses that may be deducted, which could aid in reducing her countable income (which currently includes her Social Security Administration and Civil Service Pension benefits and exceeds the MAPR for each year). 

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must attempt to obtain and associate any document evidencing expenses for Medicare Part B premiums totaling $1,158 with the electronic claims file.
2.  The AOJ must send the appellant a Financial Status Report form and request that she complete it showing all of her income and expenses for each year in which she is seeking pension benefits.  The significance of the appellant's compliance with this request must be explained, to specifically include advising her that failure to cooperate may result in an adverse determination.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

